Name: Commission Regulation (EC) No 1511/2003 of 27 August 2003 opening a standing invitation to tender for the resale on the Community market of 11600 tonnes of sorghum held by the French intervention agency
 Type: Regulation
 Subject Matter: trade policy;  European construction;  plant product;  marketing;  Europe
 Date Published: nan

 Avis juridique important|32003R1511Commission Regulation (EC) No 1511/2003 of 27 August 2003 opening a standing invitation to tender for the resale on the Community market of 11600 tonnes of sorghum held by the French intervention agency Official Journal L 217 , 29/08/2003 P. 0014 - 0016Commission Regulation (EC) No 1511/2003of 27 August 2003opening a standing invitation to tender for the resale on the Community market of 11600 tonnes of sorghum held by the French intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Commission Regulation (EC) No 1104/2003(2), and in particular Article 5(b) thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93 of 28 July 1993 laying down the procedure and conditions for the sale of cereals held by intervention agencies(3), as last amended by Regulation (EC) No 1630/2003(4), provides in particular that cereals held by intervention agencies is to be sold by tendering procedure at prices preventing market disturbance.(2) France still has intervention stocks of sorghum.(3) Because of the difficult weather conditions in much of the Community, cereals production has been significantly reduced in the 2003/2004 marketing year. This situation has resulted in high prices locally, causing particular difficulties for livestock holdings and the feedingstuffs industry, which are finding it hard to obtain supplies at competitive prices.(4) It is therefore appropriate to make stocks of sorghum held by the French intervention agency available on the internal market, which had earlier been destined for export under Commission Regulation (EC) No 1066/2003(5), and to repeal that Regulation.(5) To take account of the situation on the Community market, provision should be made for the Commission to manage this invitation to tender; in addition, provision must be made for an award coefficient for tenders offering the minimum selling price.(6) When the French intervention agency notifies the Commission, the tenderers should remain anonymous.(7) With a view to modernising management, the information required by the Commission should be sent by electronic mail.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. The French intervention agency shall open a standing invitation to tender for the resale on the Community market of 11600 tonnes of sorghum held by it.2. The regions in which the sorghum is stored are listed in Annex I hereto.Article 2The sale provided for in Article 1 shall take place in accordance with Regulation (EEC) No 2131/93.However, notwithstanding the above Regulation:(a) tenders shall be drawn up on the basis of the actual quality of the lot to which they apply;(b) the minimum selling price shall be set at a level which does not disturb the cereals market.Article 3Notwithstanding Article 13(4) of Regulation (EEC) No 2131/93 the tender security shall be set at EUR 10 per tonne.Article 41. The closing date for the submission of tenders for the first partial tendering procedure shall be 18 September 2003 at 09.00 (Brussels time).2. The closing dates for the submission of tenders for subsequent partial tendering procedures shall be each Thursday at 09.00 (Brussels time).3. The closing date for the submission of tenders for the last partial tendering procedure shall be 18 December 2003 at 09.00 (Brussels time).Tenders must be lodged with the French intervention agency: Office national interprofessionel des cÃ ©rÃ ©ales 21, avenue Bosquet F - 75326 Paris Cedex 07 Telex 20 04 90 OFBLE F/20 36 62 OFIDM F Fax (33) 147 05 61 32.Article 5The French intervention agency shall send the Commission the proposals received, no later than two hours after the expiry of the time limit for submitting tenders. They must be sent in accordance with the model and to the electronic address contained in Annex II hereto.Article 6The Commission shall set the minimum selling price or decide not to award any quantities. In the event that tenders are submitted for the same lot and for a quantity larger than that available, the Commission may fix this price separately for each lot.Where tenders are made at the minimum selling price, the Commission may fix an award coefficient for the quantities offered at the same time as it fixes the minimum selling price.The Commission shall decide in accordance with the procedure laid down in Article 23 of Regulation (EC) No 1766/92.Article 7Regulation (EC) No 1066/2003 is hereby repealed.Article 8This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 154, 21.6.2003, p. 53.ANNEX I>TABLE>ANNEX II>PIC FILE= "L_2003217EN.001603.TIF">